Citation Nr: 1143005	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1969 to April 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this appeal, the New York, New York, RO assumed the role as the agency of original jurisdiction.

Although the New York RO determined in the Statement of the Case that new and material evidence had been submitted to reopen both claims, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for bilateral hearing loss disability was denied in an unappealed, June 2005 rating decision. 

2.  The evidence received since the June 2005 decision is cumulative or redundant of that previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss disability, and is not sufficient to establish a reasonable possibility of substantiating the claim.

3.  The claim of entitlement to service connection for tinnitus was denied in an unappealed, June 2005 rating decision.

4.  The evidence received since the June 2005 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.        § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss and for tinnitus.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

As explained below, the Board has determined that new and material evidence has been presented to reopen the claim for service connection for tinnitus.  Therefore, no further development is required before the Board decides that claim to reopen.  Further development is required before the Board decides the reopened claim so the reopened claim is being remanded for the required development.

With respect to the claim to reopen a claim for service connection for bilateral hearing loss disability, the record reflects that the Veteran was provided all required notice by a letter mailed in October 2006, prior to the initial adjudication of the claim.  The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folder.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran was not afforded a VA examination and no VA medical opinion was obtained in response to his petition to reopen a claim of entitlement to service connection for bilateral hearing loss disability, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

The Board will accordingly address the merits of the claims to reopen. 

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied reopening a claim of entitlement to service connection for hearing loss in a rating decision issued in June 2005.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  The June 2005 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for bilateral hearing loss disability in June 2005 was that there was no medical evidence that the Veteran's pre-existing hearing loss disability was aggravated during active service.  The basis for the denial of the claim of entitlement to service connection for tinnitus in June 2005 was that there was no evidence of a diagnosis of tinnitus.

The medical evidence added to the record since that decision related to bilateral hearing loss is essentially cumulative in nature in that it continues to show the presence of the claimed disability and notations in the service treatment records of hearing loss, but includes no new evidence of that the Veteran's pre-existing bilateral hearing loss disability was aggravated in service.  VA treatment records added to the record do not document any further treatment of the Veteran's hearing loss or provide any further nexus opinion.

The Veteran's statements have also been added to the record.  The Board has carefully considered those statements; however, whether the Veteran's pre-existing bilateral hearing loss disability increased in severity beyond natural progress during service is a medical question that the Veteran is not competent to answer.  Moreover, the Veteran's statements are cumulative or redundant of his earlier statements indicating that his hearing loss was aggravated during service.  Accordingly, they are not new and material evidence. 

Therefore, the Board must conclude that reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is not in order.

Regarding the Veteran's claim to reopen service connection for tinnitus, the RO denied reopening a claim of entitlement to service connection for tinnitus in a rating decision issued in June 2005.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  The June 2005 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for tinnitus in June 2005 was that there was no evidence of a diagnosis of tinnitus.

The evidence of record in June 2005 consisted of service treatment records, a December 2004 VA treatment record indicating that the Veteran denied currently having tinnitus, and a June 2005 VA examination report indicating that the Veteran reported experiencing temporary tinnitus during service, but denied currently having tinnitus.

Evidence received since the June 2005 decision includes the Veteran's representative's brief, where he noted that the "[V]eteran states he has had a ringing in his ears since the firing range in Basic Training back in 1969."

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Here, the Veteran's representative asserts that the Veteran has had ringing in his ears since service, implying that he may currently have tinnitus.  Because the absence of current evidence of tinnitus was one of the elements not present in June 2005, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.


ORDER

New and material evidence not having been received, reopening of the claim for service connection for bilateral hearing loss disability is denied.

New and material evidence having been received, reopening of the claim for service connection for tinnitus is granted. 


REMAND

With respect to the reopened claim for service connection for tinnitus, the Board notes that service treatment records show that the Veteran reported in March 1970 that his ears had been ringing for the past four days.  Tinnitus was not diagnosed at that time, and the service treatment records do not show any further complaints of ringing in the ears.  In addition, there is no post-service medical evidence showing that the Veteran complained of or was found to have tinnitus and a December 2004 VA treatment record shows that the Veteran denied tinnitus.  At a VA examination in June 2005, the Veteran reported experiencing ringing in his ears following the use of the firing range during basic training, but that the ringing resolved after three or four days and that he did not currently have tinnitus.  However, the representative now asserts that the Veteran is claiming that he has had continuous ringing in his ears since service.  In light of Veteran's own statements indicating otherwise, the Board must conclude that the evidence currently of record is not sufficient to establish that tinnitus has been continuously present since the Veteran's discharge from service.

Never the less the Board has determined that the Veteran should be afforded a VA examination to determine if tinnitus has been present during the period of this claim and if so whether the tinnitus is etiologically related to noise exposure during service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination to determine the etiology of any tinnitus present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner.  If the examiner determines that tinnitus has been present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the tinnitus is etiologically related to noise exposure during service.  For purposes of the opinion, the examiner should consider the brief episode of ringing in the ears documented in the service treatment records.  The examiner should also assume for purposes of the opinion that the history reported by the Veteran for treatment purposes in December 2004 and for compensation purposes in June 2005 is accurate.  The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


